        Case 4:15-cv-00951-MAK Document 497 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOEL SNIDER                                  : CIVIL ACTION
                                             :
                     v.                      : NO. 15-951
                                             :
PENNSYLVANIA DEPT. OF                        :
CORRECTIONS, et al.                          :

                                         ORDER

       AND NOW, this 8th day of December 2020, upon considering Torrance State Hospital’s

Motion to dismiss (ECF Doc No. 444), Plaintiff’s Response (ECF Doc. No. 468), fulfilling our

obligations under 28 U.S.C. § 1915, and for reasons in the accompanying Memorandum, it is

ORDERED Torrance State Hospital’s Motion (ECF Doc No. 444) is GRANTED and we further

dismiss Torrance State Hospital under 28 U.S.C. § 1915.



                                                  ______________________
                                                  KEARNEY, J.
